DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on February 1, 2019 has been entered in the above-identified application. Claims 1-12 and 15-17 are amended. New claims 18 and 19 have been added. Claims 1-19 are pending and under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites MFR(A) and MFR(B) and the relationship between the two but fails to define each term. Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Poloso (US 2018/0126697 A1).  
 	Poloso disclose a multi-layered sheet or profile (equivalent to the decorative film of the claimed invention) comprising at least one layer of a high melt strength polypropylene (equivalent to layer (II) of the claimed invention) and one layer of another polyolefin (equivalent to the layer (I) of the claimed invention), the high melt strength polypropylene comprising at least 50 mol % propylene. The sheets can be incorporated into thermoformed articles such as pallets, blow molded into hollow containers and drums. The "polyolefin" can be any polymer comprising ethylene or a-olefin derived C3 to C12 monomer units such as isotactic polypropylene, atactic polypropylene, ethylene-propylene copolymer, poly(propylene-co-ethylene/propylene) impact copolymer, polyethylene such as low density polyethylene, linear low density polyethylene, high density polyethylene, plastomers, and mixtures thereof.  In any embodiment, the polyolefin is a polyethylene.  Most preferably, the polyethylene is a high density polyethylene having a density within a range from 0.920 or 0.930 g/cm3  and has MFR within a range from 2.0 or 4.0 or 6.0 g/10 min to 15 or 20 g/10 min. A most preferred structure includes sheets comprising (or consisting essentially of, or consisting of) at least one layer of high melt strength polypropylene and at least one layer of high density polyethylene. The multi-layered layers of sheets can be on any number of structures such as HMS PP/HDPE, HMS PP/HDPE/HMS PP, HDPE/HMS PP/HDPE, HDPE/HMW PP/HDPE/HMS PP, HMS PP/HDPE/HDPE/HMS 
PP, HMW PP/LLDPE, HMS PP/LLDPE/HMS/PP, LLDPE/HMS PP, LLDPE/HDPE/HMS PP, LLDPE/HDPE/HMS PP/HDPE, LLDPE/HDPE/HMS PP/HDPE/LLDPE, wherein "HMS PP" is the high melt strength polypropylene as described above. In any embodiment the high melt strength polypropylene useful herein comprises at least 50, oC./2.16 kg). The high melt strength polypropylenes useful herein tend to be highly linear. In any embodiment, the high melt strength polypropylene or hyperbranched polypropylene is an impact copolymer.  An "impact copolymer" (ICP) is an intimate blend of the a polyolefin such as polypropylene with at least one elastomer such made by either in situ polymerization or ex situ physical blending.  In any embodiment, such a blend is heterogeneous and forms a continuous phase comprising the polypropylene and discontinuous phase of the at least one elastomer. The elastomer used to form the ICP can comprise any suitable elastomer capable of being melt blended.  In any embodiment, the elastomer is selected from the group consisting of propylene-olefin elastomers, ethylene--olefin random and block copolymers, styrenic copolymers and terpolymers (equivalent to the styrene-based elastomer) such as styrene-butadiene rubber, styrene-isoprene-styrene, styrene-ethylene-propylene-styrene, or styrene-isobutylene-styrene. These materials, individually or blended, can be at any molecular weight that will facilitate formation of a suitable ICP. In any embodiment the invention includes thermoformed articles comprising the multi-layered sheet or profile that include at least one layer 
of a high melt strength polypropylene or hyperbranched polypropylene.  
Thermoforming is a fabrication process which involves heating a sheet(s) of material such as a polyolefin and forming it over a male or female mold.  The two basic types of thermoforming processes--vacuum forming and pressure forming, and derivative processes such as twin sheet thermoforming--make plastic thermoforming a broad and diverse plastic forming process.  Thermoformed plastics are suited for automotive, consumer products, packaging, retail and display, sports and leisure, electronics, and 
	Poloso does not disclose the claimed melt flow rates. 
	However, it would have been obvious to one having ordinary skill in the art to optimize the melt flow rates of the claimed propylene polymers given that melt flow rate is a measure of the resistance of flow (viscosity) of the polymer melt at a given temperature under a given force for a predetermined period of time and can be adjusted via molecular structure, molecular weight distribution, and the degree of crystallinity and branching of the polymers.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHEEBA AHMED/Primary Examiner, Art Unit 1787